TATE, Judge.
A mother and one son sue to evict another son from possession of certain lands owned by or subject to the mother’s usu-fruct and allegedly leased to the plaintiff son. By other pleadings and a stipulation, the issue became whether the defendant son was entitled to recognition of a lease of the lands from his mother.
One issue of the litigation is that the second son, after obtaining recognition of his leasehold rights, abrogated the agreement by refusing to permit his mother to construct a fence and to make levee and canal repairs on the land. The present suit was consolidated for trial and appeal with a suit by the defendant son herein against the mother. Hoffpauir v. Hoffpauir, La.App., 219 So.2d 558.
All issues were decided adversely to the mother, and she appeals the trial court judgment recognizing the existence and incorporating the terms of the lease between the defendant and herself. See also earlier interlocutory appeal herein, La.App., 199 So.2d 553.
For the reasons stated in said consolidated opinion, we affirm the trial court judgment. See also Meaux v. Hoffpauir, La. App., 219 So.2d 551 (decided this date), deciding related issues. The plaintiff-appellant is to pay the costs of this appeal.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.